Citation Nr: 1114143	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  08-03 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for hepatitis C.  

3.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for hepatitis B.

4.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for cirrhosis of the liver.  

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and PTSD.  

6.  Entitlement to service connection for hepatitis C.  

7.  Entitlement to service connection for hepatitis B.

8.  Entitlement to service connection for cirrhosis of the liver.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1979.

This matter is on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.

The Board notes that recent case law indicated that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, and that the Veteran carries other psychiatric diagnoses such a depression and substance dependence, the Board has recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In the present case, the prior claim described above was specifically for PTSD, the very claim for which the Veteran now seeks service connection.  In other words, although the Board is broadening the scope of the claim, because the present claim turns upon the same diagnoses and factual bases as were considered in prior decisions, the threshold question of whether new and material evidence had been submitted must be addressed.

The issues of entitlement to service connection for hepatitis B and C, as well as for cirrhosis of the liver and an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In August 2003, the RO issued a decision that denied reopening the claim for service connection for PTSD, which had been originally denied in June 1996 on the basis a current diagnosis of PTSD was not shown; the Veteran did not appeal the August 2003 decision within one year of being notified.  
2.  In August 2003, the RO issued a decision that denied service connection for hepatitis B, hepatitis C, and cirrhosis of the liver on the basis that there was no evidence relating the diseases/conditions to his active service; the Veteran did not appeal the August 2003 decision, which represented the last final denial of this claim on its merits, within one year of being notified.  

3.  The evidence added to the record since August 2003, when viewed by itself or in the context of the entire record, relates to unestablished facts that are necessary to substantiate the claims for service connection for PTSD, hepatitis B and C, and cirrhosis of the liver.  


CONCLUSIONS OF LAW

1.  The August 2003 decision that denied the reopening of the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2010).

2.  The August 2003 decision that denied the Veteran's claim of entitlement to service connection for hepatitis B is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2010).

3.  The August 2003 decision that denied the Veteran's claim of entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2010).

4.  The August 2003 decision that denied the Veteran's claim of entitlement to service connection for cirrhosis of the liver is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2010).

5.  The evidence received subsequent to the August 2003 decision is new and material and the requirements to reopen the claim for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).
6.  The evidence received subsequent to the August 2003 decision is new and material and the requirements to reopen the claim for entitlement to service connection for hepatitis B have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

7.  The evidence received subsequent to the August 2003 decision is new and material and the requirements to reopen the claim for entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

8.  The evidence received subsequent to the August 2003 decision is new and material and the requirements to reopen the claim for entitlement to service connection for cirrhosis of the liver have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, as far as the claims have been adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the Veteran served on active duty from October 1976 to October 1979.  The aspect of his service most pertinent to the claims on appeal is the injuries he sustained following an accident in July 1978 where a large truck tire was overinflated and exploded.  As a result of the accident, he currently service-connected for residuals of a fractured right wrist and coccyx, as well as degenerative arthritis in the lumbar spine.  

The Veteran is currently claiming entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, as well as hepatitis B, hepatitis C, and cirrhosis of the liver.  The RO originally denied his claim for PTSD in June 1996 on the basis that the record did not show a current diagnosis.  He did not appeal this decision, and it became final one year later.  

In March 1999 and March 2002, the Veteran again filed a claim seeking entitlement to service connection for PTSD.  The claims were again denied, on the basis that the Veteran had failed to submit new and material evidence to reopen the claim, in September 1999 and in August 2003, respectively.  The August 2003 decision, which was unappealed, became final one year later and represents the last final denial of this claim.   

In the same June 1996 RO decision referenced above, the RO also denied claims for entitlement to service connection for hepatitis C and cirrhosis.  The basis of the denial was that there was no evidence of a current disability.  Thereafter, by a rating action dated in August 2003, the RO made a merits based decision on the claims for service connection for hepatitis C and cirrhosis as well as hepatitis B.  All three claims were denied on the basis that there was no objective medical evidence linking the disorders to the Veteran's active service.  These decisions were not appealed, and became final one year later.  

The Veteran again submitted claims for entitlement to service connection for hepatitis B and C, and for cirrhosis in July 2004, which was denied in a November 2004 decision on the basis that the evidence was not new and material.  Although the he submitted a new claim for these disorders in February 2005, the RO's denial of the July 2004 claim had not yet become final.  Therefore, in addition its denial of the Veteran's claim for PTSD discussed above, the August 2003 RO decision represents the last final denial of these claims as well.  

In any event, the Board determines that all of these claims should be reopened.  First, addressing his claim for PTSD, the Veteran he has been diagnosed with this disorder since the last final denial of this claim on a number of occasions.  Specifically, he was diagnosed with PTSD and drug dependence in March 2005 where, although the tire explosion was not explicitly mentioned, he did mention "dreams of falling" in connection with his PTSD symptoms.  The Veteran was again diagnosed with PTSD during a psychiatric evaluation in June 2008, where he discussed experiencing psychiatric symptoms following the tire explosion in 1978.  Thus, his diagnosis was clearly related by the psychiatrist to the 1978 accident.  Additionally, a VA nurse practitioner has also submitted a statement in October 2009, where she provided her opinion that the Veteran's PTSD was related to his in-service accident.  

All of these diagnoses are new in that they were provided since the last final denial of the claim.  Moreover, the Board determines that they are material to an unestablished fact that served as the basis for the claim's original denial.  Namely, that PTSD had not been diagnosed.  Therefore, the claim for entitlement to service connection for PTSD should be reopened.  

The Board also concludes that the Veteran's claims for entitlement to service connection for hepatitis B and C, and cirrhosis should be reopened, as the evidence now includes diagnoses of all three disorders.  In this regard, while the diagnoses for hepatitis B and cirrhosis are tenuous, they are nevertheless sufficient to warrant reopening the claims.  The Veteran also presents additional evidence related to the cause of his hepatitis C and C and cirrhosis.  Specifically, he relates that he underwent multiple blood transfusions following an in-service.  He also denies a history of intravenous drug use since his active service.  

As an initial matter, the Veteran's current diagnosis of hepatitis C has been shown on a number of occasions, including during medical evaluations in March 2003 and February 2004.  Unlike hepatitis C, however, a diagnosis of hepatitis B is not as conclusive, as it is not clear whether this is an active disorder.  Even so, the evidence clearly indicates that he was exposed to the hepatitis B virus, as shown by a positive laboratory result for both hepatitis B core and surface antibodies in during a November 2005 blood test.  There is evidence indicating an active diagnosis of hepatitis B in some places, but these diagnoses appear to be by history and not the result of an associated blood analysis.  Nevertheless, along with new statements pertaining to in-service and post-service risk factors, the Board concludes that this evidence is substantive enough to warrant reopening the claim.  See Justus, 3 Vet. App. at 510.

The evidence indicating a current diagnosis of cirrhosis is similarly inconclusive, but it nevertheless sufficient to reopen the claim.  Specifically, a physician who evaluated the Veteran in January 2009 referred to a diagnosis of cirrhosis in 1994.  The original records of this do not appear to be incorporated into the claims file.  However, this 1994 diagnosis is in conflict with the results of a liver biopsy that was conducted in 2005 which identified fibrosis, but not cirrhosis.  

In any event, it does not appear that the 1994 diagnosis of cirrhosis was ever considered by the RO.  Thus, even though it precedes the last final denial, it is new evidence.  Moreover, as it indicates the existence of a diagnosis of cirrhosis, it is material to an unestablished fact necessary to support the claim.  

As was noted above, the Board recognizes that some of the evidence discussed may or may not be sufficient to warrant the grant of service connection.  However, according to the Court of Appeals for Veterans Claims, 38 C.F.R. § 3.156(a) creates a low threshold to reopen a claim, and the phrase "raises a reasonable possibility of substantiating the claim" should enable, rather than preclude, the reopening of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, in consideration of the holding in Shade, the Board finds that new and material evidence has been submitted to reopen the claims for service connection for PTSD, hepatitis B and C, and cirrhosis.  Therefore, the claims are reopened.






ORDER

New and material evidence has been submitted in order to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as depression and PTSD, and the claim is reopened.  

New and material evidence has been submitted in order to reopen a claim for entitlement to service connection for hepatitis C, and the claim is reopened.  

New and material evidence has been submitted in order to reopen a claim for entitlement to service connection for hepatitis B, and the claim is reopened.

New and material evidence has been submitted in order to reopen a claim for entitlement to service connection for cirrhosis of the liver, and the claim is reopened.  


REMAND

Regarding all of the Veteran's claims, the Board determines that further development is necessary before these claims can be properly adjudicated.  

First, in June 1992, the Veteran stated to a treating physician that he had submitted an application to the Social Security Administration (SSA).  In this regard, the Board notes that VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  More specifically, the Court has also held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  In this case, it is not clear what the result of this application was, or if the Veteran is currently receiving SSA disability benefits.  Nevertheless, an attempt should be made to acquire any records that may have been submitted in conjunction with that application.  

Next, based on the Veteran's testimony at his hearing before the Board in February 2011, it is possible that there are outstanding VA treatment records that have not been incorporated in the claims file.  Specifically, at the hearing, he stated that he was treated at the Hampton, Virginia, VA Medical Center from 1979-1980, and again in approximately 1997.  Moreover, he stated that he was treated at the McGuire VA Medical Center in Richmond, Virginia, for the period from approximately 1980 to 1997.  These records appear particularly relevant, as they may contain the earliest diagnosis of cirrhosis in 1994.  In contrast, a liver biopsy in 2005 indicated stage 1 fibrosis, and a diagnosis of cirrhosis was not indicated.  This apparent conflict in diagnoses was referenced in January 2009.  There, the physician pointed out that the 1994 diagnosis was not based on a microscopic sample.  As VA records are considered part of the record on appeal since they are within VA's constructive possession, Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), efforts must be made to acquire these records.

Additionally, the evidence regarding the nature and etiology of his hepatitis B and C, as well as cirrhosis appears inconclusive, and a VA opinion is necessary to resolve these inconsistencies.  First, it is clear that he was been infected with this virus in the past, as he has tested positive for hepatitis B core and surface antibodies.  However, is unclear whether this exposure has resulted in active hepatitis B.  Moreover, the evidence does not indicate whether this exposure is attributable to active duty service.  Similarly, while the Veteran has had a considerable history of IV drug use, he contends that his hepatitis C infection is due to a blood transfusion he received following his injuries.  

The Board has also determined that a VA examination is necessary to ascertain the nature and etiology of his acquired psychiatric disorder.  Specifically, Veteran has asserted that he was in the vicinity of a large truck tire when it exploded, throwing him "80 feet into the air," and causing him significant injury.  Since that time, he has claimed to experience mood swings, depressive episodes, chronic insomnia and occasional flashbacks, although this may also be attributable to his long history of drug use.  Nevertheless, his account of this event is corroborated by his service treatment records, and is accepted as a confirmed stressor.  See 38 C.F.R. § 3.304(f).

Since he has left active duty, the Veteran has undergone a number of psychiatric evaluations and has been diagnosed with a variety of psychiatric disorders, such as major depressive disorder, adjustment disorder and PTSD.  However, many of these psychiatric evaluations did not relate a diagnosis of PTSD to any particular stressor, and are by themselves insufficient to establish service connection.  Moreover, none of his other diagnosed psychiatric disorders have been associated with active duty service.   

The Veteran's post-service psychiatric treatment is notable for two evaluations which diagnose him with PTSD.  First, in June 2008, he was observed to have been "suffering from the symptoms of PTSD for years."  Specific symptoms included persistent nightmares and night sweats.  He also complained of what he characterized as "day visions."  Also, some symptoms were triggered when he was near truck tires.  While he was diagnosed on that occasion with complex PTSD, his recollection of the stressor does not appear completely consistent with what was corroborated.  Additionally, given that the physician who evaluated the Veteran did not have the benefit of reviewing the claims file, the probative value of this diagnosis is somewhat weakened.  

Next, the Veteran has also submitted an October 2010 statement from a VA mental health nurse practitioner.  There, she stated that the Veteran has been diagnosed with PTSD in April 2008, and she opined that this was more likely than not due to the tire explosion he experienced while on active duty.  In providing this opinion, the nurse practitioner reflected that the Veteran has discussed only the tire explosion incident at his group therapy sessions.

However, during the course of this appeal, VA has amended its regulations governing service connection for PTSD.  While this amendment liberalized the evidentiary standard for establishing the required in-service stressors, it has also appears to limit who may provide a diagnosis of PTSD - VA psychiatrists or psychologists, or a psychiatrist or psychologist with whom VA has contracted.  As such, it is at this point unclear whether the April 2008 note is sufficient by itself to establish service connection.  Therefore, an examination from a VA psychiatrist is necessary prior to the adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records that may be available from the VA Medical Center in Hampton, Virginia, for the period from 1979 to 1980 and since 1997, as well as the VA Medical Center in Richmond, Virginia from 1980 to 1997.  

If the Veteran has received any private treatment for his hepatitis B or C, or for his cirrhosis, and the treatment records are not associated in the claims file, the AMC should attempt to acquire these records after obtaining the Veteran's authorization.  

2.  Schedule the Veteran for a VA examination to determine the existence and etiology of the Veteran's claimed hepatitis B and C, as well as his cirrhosis.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  A copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should identify any and all hepatitis related disorders, including the complications that may have result from these disorders, such as any liver pathology.  

With respect to each identified disorder, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in-service, or is otherwise etiologically related to his active service.  The Veteran's pre-service, in-service, and post-service risk factors for contracting hepatitis must be discussed.

The examiner must provide a thorough rationale for his or her conclusions.  If the examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered. 

3.  Schedule the Veteran for a psychiatric examination with a VA psychiatrist in order to determine the nature and etiology of his acquired psychiatric disorders.  The claims folder should be made available to the examiner in conjunction with the examination

With respect to each identified psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in-service and is related to service.  In the case of PTSD, the examiner should provide an opinion as to whether this disorder is related to his corroborated stressor, namely that he was in the vicinity of a large truck tire that exploded, causing him injury.

The examiner should also provide a thorough rationale for his or her conclusions.  The examiner is also specifically asked to address the nurse practitioner's October 2009 opinion, and whether he or she agrees or disagrees with this opinion and why.  

If the examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered.  Moreover, if the examiner is unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report.

4.  After any additional notification and/or development that the AMC deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


